lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
HARR|SON DlVlS|ON

SHELBY BRYAN lVlART|N PLA|NT|FF
V. CASE NO. 3:19-cv-03018

JASON S|LVA, Accounts Holder
Representative, Boone County
Detention Center DEFENDANT

OP|N|ON AND ORDER

This is a civil rights action filed by the P|aintiff pursuant to 42 U.S.C. § 1983.
Plaintiff proceeds pro se. Plaintiff is incarcerated in the Boone County Detention Center.

lBy Order (Doc. 6) entered on March 11, 2019, Plaintiff was directed to submit a
completed in forma pauperis (“|FP”) application or pay the filing fee by April 5, 2019.
Plaintiff was advised that failure to comply with the Order “sha|| result" in the dismissal of
the case. .

To date, P|aintiff has not filed an |FP application or paid the filing fee. Plaintifi has
not sought an extension of time to comply with the Order. No mail has been returned as
undeliverable.

The Federal Ru|es of Civil Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Ru|e
41(b)). Pursuant to Ru|e 41(b)l a district court has the power to dismiss an action based
on ~“the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,
803-04 (8th Cir. 1986) (emphasis added). Additiona||y, Rule 5.5(c)(2) of the Local Ru|es

[1]

for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
monitor the case, and to prosecute or defend the action diligentlyl

Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is
DlSMlSSED WlTHOUT PREJUD|CE based on Plaintiff’s failure to prosecute this case,
his failure to obey the order of the Court, and his failure to compiy with Local Rule

5_5(¢)(2). Fed. R. civ. P. 41(b). _.`

 
 
   
   

*

lT is so oRDERED on this lo day Oprrii 2019.

- /iz)‘sTATEs/D\§Tmcr JuooE
f .

Li/?{f{¢

 

  

[2]

